                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


GLENN TYLER CHRISTIE,      §
JANET LOUISE CHRISTIE,     §
                           §
CLAYTON OMAR ZOOK,         §
SANDRA OLIVIA BOUSE,       §
JANET LYNN DOUGLASS,       §
GREGORY ANTHONY            §
RUSSELL, CRYSTAL LYNN      §
LOVE,                      §
                           §
RICKY LEE, MORSE,          §
                           §
CHRISTOPHER PIUS NAGEL,    §
RAEANN BETH NAGEL,         §
BERNADINE CLEMENTINE       §
NAGEL, TERESE MARIE        §
HUNNEL, GERARD PAUL        §
NAGEL, MICHAEL JOHN        §
NAGEL, MARY MARGARET       §
                                                   COMPLAINT
WILMES, PATRICK JAMES      §
NAGEL, ROBERT CHARLES      §
NAGEL, CAROLYN ANN         §
                                                    Case No.:
NAGEL,                     §
                           §
WILLIAM CHRISTIAN          §
NEVINS, KRISTINA NEVINS,   §
                           §
SCOTT ELLIOTT RIKARD,      §
                           §
BRYANT KEITH WHITE,        §
GEORGIANA WHITE,           §
                           §
JOSEPH MARTIN JACKSON,     §
SHEILA LYNN JACKSON,       §
WILLIAM RICHARD            §
JACKSON, MELISSA DAWN      §
(JACKSON) TIMKO,           §
                           §
TIMOTHY MICHAEL            §
SCHOMAKER,                 §
                           §
STEVEN NEAL WILSON,        §
KIMBERLY MICHELLE          §

                                 1
WILSON,                            §
                                   §
NATHAN FREDERICK                   §
BALOY,                             §
                                   §
JACKIE DOUGLAS WOGGER, §
JACKIE DOUGLAS                     §
SWOGGER                            §
                                   §
AND                                §
                                   §
CHAD ALLEN                         §
MCCULLOUGH                         §
                                   §
(Addresses filed under Seal)       §
                                   §
                       Plaintiffs, §
v.                                 §
                                   §
THE ISLAMIC REPUBLIC OF §
IRAN                               §
The Ministry of Foreign Affairs    §
Imam Khomeini Street               §
Imam Khomeini Square               §
Tehran, Iran                       §
1136914811                         §
                                   §
THE ISLAMIC                        §
REVOLUTIONARY GUARD                §
CORPS (“IRGC”)                     §
Armed Forces Headquarters Iran §
Tehran – Zone 7 – Shariati         §
Ghoddoosi Square (Ghaar)           §
Tehran, Iran                       §
                                   §
IRANIAN MINISTRY OF                §
INTELLIGENCE & SECURITY §
(a/k/a Vezarat-e Ettela’at Va      §
Amniat-e Keshvar a/k/a VEVAK
a/k/a VAJA)
Second Negarestan Street
Pasdaran Avenue
Tehran, Iran

       Defendants.



                                       2
                                            I.       COMPLAINT

        Plaintiffs bring this action under the terrorism exception to the Foreign Sovereign

Immunities Act, 28 U.S.C. § 1605A (“FSIA”) against Defendants the Islamic Republic of Iran,

the Iranian      Islamic Revolutionary Guards Corps (“IRGC”) and the Iranian Ministry of

Intelligence and Security (“MOIS”) for damages arising out of the June 25, 1996,Terrorist Attack

on the Khobar Towers complex in Dhahran, Saudi Arabia (“Terrorist Attack”). On that day,

Hizbollah terrorists, acting at the direction and with the material support of Defendants Iran and

its agents the IRGC and MOIS detonated a 5,000-pound truck bomb outside the complex, which

housed United States military personnel. 1 The blast from this bomb sheared off the entire face

of the Khobar Towers complex and shattered windows more than a half a mile away. The blast

killed nineteen air force servicemen and injured many others.                     This Court has previously

recognized liability for the Terrorist Attack by these Defendants and co-conspirators. 2


        Plaintiffs are thirteen (13) injured members of the armed forces who survived the blast and

twenty-one (21) of their immediate family members. They seek compensatory and punitive

damages under the 28 U.S.C. §1605A (c), and under applicable state and federal law, against

Defendants the Islamic Republic of Iran, the Iranian Ministry of Intelligence and Security and the

Islamic Revolutionary Guard Corps, jointly and severally, and in support of their Complaint

allege as follows:




1
  The pronunciation and spelling of “Hizbollah” (“Hezbollah”; “Hizballah”; “Hizbu’llah), is based on region and
dialect, but all translate to the “Party of Allah.”.
2
  Blais v Islamic Republic of Iran, 459 F. Supp. 2d 49 (D.D.C. 2006); Estate of Heiser v Islamic Republic of Iran,
466 F. Supp. 2d 229 Id.D.C.2006); Rimkus v Islamic Republic of Iran, 575 F. Supp. 2d 181, (D.D.C. 2008)

                                                         3
                             II.     JURISDICTION and VENUE

       1.      This Court has jurisdiction over this matter and over the Defendants pursuant to

28U.S.C. §§ 1330(a), 1330(b), 1331, 1332(a)(2) and 1605A(a)(1), which create subject-matter

and personal jurisdiction for civil actions for wrongful death and personal injury against State

Sponsors of Terrorism and their officials, employees and agents.

       2.      28 U.S.C. § 1605A(c) provides a federal private right of action against a foreign

state that is or was a State Sponsor of Terrorism, and also against any official, employee or agent

of that foreign state while acting within the scope of his or her office, employment or agency, for

wrongful death, personal injury and related torts.

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(f).

                                     III.    THE PARTIES

   A. Plaintiffs
       4.      Plaintiff Glenn Tyler Christie is a United States citizen domiciled in the State of

Florida.

       5.      On June 25, 1996, Glenn Tyler Christie, age 31, was serving in the 4404th Wing

(Provisional), United States Air Force, stationed in Dhahran, Saudi Arabia and housed at the

Khobar Towers complex.

       6.      Mr. Christie was in the kitchen looking out the window on the fourth floor of

building Number 127, which faced building Number 131, when the bomb exploded.                   The

explosion shattered the window, blew him across the room and knocked him unconscious. When

Mr. Christie regained consciousness, his body was covered with shards of glass, and he was


                                                 4
bleeding profusely from a severed artery and cuts all over his head, face, and arms. Mr. Christie

was evacuated from the building and transported to a local hospital in Saudi Arabia.

        7.       As a result of the attack, Glenn Tyler Christie suffered from a severed artery,

traumatic brain injury, shrapnel/glass wounds which were embedded in his head and arms for years

following the attack, hearing loss, tinnitus, Post-Traumatic Stress Disorder, depression, anxiety,

and headaches. He continues to suffer from residual physical and psychological injuries as a result

of the attack.

        8.       Glenn Tyler Christie received extensive medical treatment and was awarded a

Purple Heart for his injuries.

        9.       Plaintiff Janet Louise Christie is a citizen of the United States and domiciled in

the State of Florida. She is the mother of Glenn Tyler Christie.

        10.      As a result of the June 25, 1996, Terror Attack and of Glenn Tyler Christie’s

injuries, Janet Christie suffered severe mental anguish, extreme emotional pain and suffering,

loss of solatium, loss of services and economic loss. Ms. Christie continues to experience the

effect of her son’s injuries and the emotional toll it has taken on their relationship.

        11.      Plaintiff Clayton Omar Zook is a United States citizen domiciled in the State of

Michigan.

        12.      On June 25, 1996, Clayton Omar Zook, age 22, was serving in the United States

Air Force in Dhahran, Saudi Arabia and housed at the Khobar Towers complex.

        13.      Mr. Zook was sitting on a couch in the Day Room in building 110 when the bomb

exploded. He was approximately 200 yards from the center of the explosion. The explosion

shattered glass throughout the Day Room, shook the entire building and threw Mr. Zook from the

                                                   5
couch, seriously injuring his left shoulder. Mr. Zook evacuated the building and immediately ran

to the scene of the blast where he witnessed mass casualties and chaos. Although injured, he

assisted in the search and rescue, evacuation and transportation of bodies of the wounded and dead.

Mr. Zook triaged and treated numerous seriously wounded service people. The smell of the blood

mixed in with the heat and humidity is something that Mr. Zook cannot forget to this day.

        14.     As a result of the attack, Clayton Omar Zook suffered a Superior Labrum from

Anterior to Posterior (SLAP) tear in his left shoulder, TMJ, tinnitus, Post-Traumatic Stress

Disorder, depression, anxiety, recurrent intrusive thoughts, and stress-related gastrointestinal

disorders for which he has received extensive medical treatment. He continues to suffer from and

be treated for these injuries.

        15.     Plaintiff Janet Lynn Douglass is a citizen of the United States and domiciled in

the State of Colorado. She is the mother of Clayton Omar Zook.

        16.     Plaintiff Crystal Lynn Love is a citizen of the United States and domiciled in the

State of Michigan. She is the sister of Clayton Omar Zook.

        17.     Plaintiff Gregory Anthony Russell is a citizen of the United States and domiciled

in the State of Michigan. He is the brother of Clayton Omar Zook.

        18.     As a result of the June 25, 1996 Terrorist Attack and Clayton Zook’s injuries,

family members Janet Lynn Douglass, Crystal Lynn Love, Gregory Anthony Russell, suffered

severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of services and

economic loss. The injuries suffered by Clayton Zook continue to have a lasting effect on the

family and have taken a significant toll on their relationship with Mr. Zook.




                                                6
       19.     Plaintiff Sandra Olivia Bouse is a citizen of the United States and domiciled in the

State of Texas. She is the former spouse of Clayton Omar Zook and was married to Mr. Zook at

the time of the attack. As a result of the June 25, 1996, terror attack and Christopher Zook’s

injuries, Ms. Blouse, suffered severe mental anguish, extreme emotional pain and suffering, loss

of consortium, loss of services and economic loss. The effect of the attack on Mr. Zook took a

toll on their marriage and resulted in their divorce in 1997.

       20.     Plaintiff Ricky Lee Morse is a United States citizen domiciled in the State of

Louisiana. On June 25, 1996, Ricky Lee Morse, age 22, was serving in the United States Air Force,

assigned to the 20th Fighter Wing, stationed in Dhahran, Saudi Arabia and housed at the Khobar

Towers complex.

       21.     Mr. Morse had just laid down in his bed on the fifth floor of building 130 when the

bomb detonated. The blast caused the window in his room facing the explosion to shatter, resulting

in shrapnel and glass-shard wounds to his head, arms, legs, and feet. The explosion blew the air

conditioning unit and door to the room on top of him making it difficult for him to breathe.

Eventually, Mr. Morse was able to remove the A/C and door from his body, and while injured,

assist in evacuating and administering first aid to wounded Airmen. During that time Mr. Morse

observed numerous, severely wounded Airmen and the bodies of the deceased Airmen.

       22.     Mr. Morse was awarded a Purple Heart for injuries sustained in the attack.

       23.     As a result of the attack, Mr. Morse suffered, shrapnel wounds to his head, arms

and legs, bruises, hearing loss, tinnitus, depression, anxiety, night terrors, panic attacks, sleeping

problems, recurring headaches, and Post-Traumatic Stress Disorder. He continues to suffer from




                                                  7
Post-Traumatic Stress Disorder, hearing loss, tinnitus, depression, anxiety, frequent headaches and

other residual physical and psychological injuries from the attack.

       24.       Plaintiff Christopher Pius Nagel is a United States citizen domiciled in the State

of California.

       25.       On June 25, 1996, Christopher Pius Nagel, age 30, was serving in the 4404th

Maintenance Squadron, 4404th Wing (Provisional), United States Air Force and stationed in

Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

       26.       At the time of the attack, Mr. Nagel was in his room facing a window, in the

direction of the explosion. He was north of building 131, approximately 120 yards from where the

explosion occurred. The explosion shattered all of the windows in the room, and threw Mr. Nagel

off his feet, across the room, causing him to strike his head against wall lockers, which then fell

on top of him, resulting in injuries to his head, neck, back, shoulders, and both ankles. Mr. Nagel

was hit by shards of glass and flying debris, which caused multiple cuts and bruises to his head

and body. Disoriented, in pain, with loud ringing in his ears and fearing another terror attack, Mr.

Nagel picked himself up, cared for his wounds and went on to render first aid and help evacuate

severely wounded Airmen to a casualty collection point and ambulances.

       27.       As a result of the attack, Christopher Pius Nagel suffered cuts and severe bruising

to his body; head, neck, back, shoulders and both ankles; headaches; tinnitus; and severe Post-

Traumatic Stress Disorder, depression and anxiety. To this day Mr. Nagel continues to suffer from

tinnitus, mild chronic tendonitis in his right shoulder, mild chronic tendonitis with post-traumatic

medial malleolar changes in his right ankle, mild chronic tendonitis in his left ankle, Post-

Traumatic Stress Disorder, depression, anxiety, anger, and other psychological effects from being


                                                  8
hit by the blast wave, his injuries caused by the blast wave, and witnessing mass casualties

and destruction following the attack. Mr. Nagel is rated at 100% disabled by the United States

Veterans Affairs.

       28.     Plaintiff Bernadine Clementine Nagel is a citizen of the United States and

domiciled in the State of North Dakota. She is the mother of Christopher Pius Nagel.

       29.     Plaintiff Michael John Nagel is a citizen of the United States and domiciled in the

State of North Dakota. He is the brother of Christopher Pius Nagel.

       30.     Plaintiff Gerard Paul Nagel is a citizen of the United States and domiciled in the

State of North Dakota. He is the brother of Christopher Pius Nagel.

       31.     Plaintiff Patrick James Nagel is a citizen of the United States and domiciled in the

State of North Dakota. He is the brother of Christopher Pius Nagel.

       32.     Plaintiff Robert Charles Nagel is a citizen of the United States and domiciled in

the State of Arizona. He is the brother of Christopher Pius Nagel.

       33.     Plaintiff Terese Marie Hunnel is a citizen of the United States and domiciled in

the State of Utah. She is the sister of Christopher Pius Nagel.

       34.     Plaintiff RaeAnn Beth Nagel is a citizen of the United States and domiciled in the

State of Colorado. She is the daughter of Christopher Pius Nagel.

       35.     Plaintiff Carolyn Ann Nagel is a citizen of the United States and domiciled in the

State of California. She is the sister of Christopher Pius Nagel

       36.     Plaintiff Mary Margaret Wilmes is a citizen of the United States and domiciled

in the State of California. She is the sister of Christopher Pius Nagel.


                                                  9
       37.      Mr. Nagel comes from a large and close family. As a result of the Terrorist Attack

and injuries suffered by Christopher Nagel, Bernadine Clementine Nagel, Michael John Nagel,

Gerard Paul Nagel, Patrick James Nagel, Robert Charles Nagel, Terese Marie Hunnel, RaeAnn

Beth Nagel, Carolyn Ann Nagel, Mary Margaret Wilmes suffered severe mental anguish, extreme

emotional pain and suffering, loss of solatium and economic loss. The injuries suffered by

Christopher Nagel continue to have a lasting effect on the family and have taken a significant toll

on their relationship with Mr. Nagel.

       38.     Plaintiff William Christian Nevins is a United States citizen domiciled in the State

of Florida.

       39.     On June 25, 1996, William Christian Nevins, age 26, was serving in the 71st Rescue

Group, United States Air Force, stationed in Dhahran, Saudi Arabia, and housed at the Khobar

Towers complex.

       40.     Mr. Nevins was on the fifth floor of building 131 when the explosion occurred. He

was blown off his feet, landed flat on the floor, and was hit by flying debris and shards of glass

from shattered windows. After the explosion, Mr. Nevins was lying in the dark, disoriented and

in pain. He was suffering from tinnitus, hearing loss, headache, bruising and abrasions to his body

including a large piece of glass protruding out of his left knee.

       41.     Although injured and in fear of another attack, Mr. Nevins began searching for

survivors and helped set up a triage area where he treated and moved the casualties, which included

several of his friends, as well as transported bodies of the deceased.        Later, Mr.   Nevins

accompanied his commanding officer to identify bodies at the morgue at which time he identified

the body of one of his close friends.


                                                 10
        42.     As a result of the attack, William Christian Nevins suffered bruising, shrapnel

wounds, deep cuts, and glass to his body, severe Post-Traumatic Stress Disorder, depression,

fatigue, anxiety, headaches, tinnitus, and hearing loss. Mr. Nevins continues to suffer from Post-

Traumatic Stress Disorder, major depression, anxiety, fatigue, severe tinnitus, and scarring on his

left knee from shrapnel. He also experiences memory and comprehension problems and survivor’s

guilt as a result of the attack.

        43.     Plaintiff Kristina Nevins is a citizen of the United States and domiciled in the State

of Florida. She is the spouse of William Christian Nevins. As a result of the June 25, 1996,

Terrorist Attack and Mr. Nevins injuries, Kristina Nevins, suffered severe mental anguish, extreme

emotional pain and suffering, loss of consortium, society and companionship and economic loss.

Mrs. Nevins continues to experience the effects of her husband’s injuries and the toll it has taken

on their relationship.

        44.     Plaintiff Scott Elliott Rikard is a United States citizen domiciled in the State of

Utah.

        45.     On June 25, 1996, Scott Elliott Rikard, age 33, was serving in the 4404th Security

Police Squadron, 4404th Support Group, 4404th Wing (Provisional), United States Air Force,

stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

        46.     Scott Elliott Rikard had just come off his shift and was in building 120 on the

seventh floor when the bomb detonated. He heard the explosion and felt the concussion of the

blast move through his body. Mr. Rikard, suffered from abrasions to his body, as he ran down the

stairs to the first floor to assist in evacuating casualties from the building.




                                                   11
       47.       While at the blast site immediately following the explosion, Mr. Rikard helped

assemble, evacuate, transport and administer first aid to wounded casualties and carry stretchers

with body parts.

       48.       As a result of the attack, Scott Elliott Rikard suffered abrasions, severe Post-

Traumatic Stress Disorder, depression, anxiety, sleep issues, and survivor’s guilt. He continues to

suffer from these emotional and psychological effects of the attack.

       49.       Plaintiff Bryant Keith White is a United States citizen domiciled in the State of

Oregon.

       50.       On June 25, 1996, Bryant Keith White, age 24, was serving in the 4404th Civil

Engineer Squadron, 4404th Support Group, 4404th Wing (Provisional), United States Air Force

and stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

       51.       Mr. White was in his room, lying on his bed, on the fifth floor of building 133

immediately adjacent to the blast, when the bomb detonated. The explosion threw Mr. White out

of his bed, shattered the windows, and blew solid double doors off its hinges, slamming Mr. White

in the head and landing on top of him. Mr. White was rendered unconscious for an unknown

amount of time and sustained deep lacerations to his head and shrapnel wounds to his head, back

feet and arms.

       52.       With total disregard for his personal safety and while in severe pain, Mr. White left

his room barefoot, with glass in his feet, to help search the building for wounded and survivors.

He assisted in evacuating the wounded from the building to the casualty collection point and

rendering first aid. He was then treated for his wounds and evacuated to a British hospital for

additional treatment. Mr. White was awarded a purple heart for his injuries.


                                                  12
        53.     As a result of the attack, Bryant Keith White suffered a concussion; deep laceration

to his head; metal shrapnel in his forehead; shrapnel wounds to his back, feet, and arms; severely

painful injuries to his neck and back; whiplash; muscle spasms; Post-Traumatic Stress Disorder;

severe headache; tinnitus; hearing loss and bruising. Mr. White received extensive medical

treatment for his injuries. He continues to suffer from chronic neck and back pain; muscle spasms;

frequent headaches; Post-Traumatic Stress Disorder; tinnitus; permanent metal shrapnel that

remains embedded in his forehead and scarring.

        54.     Plaintiff Georgiana White is a citizen of the United States and domiciled in the

State of Oregon. She is the spouse of Bryant Keith White. As a result of the June 25, 1996,

Terrorist Attack and Bryant White’s injuries, Georgiana White, suffered severe emotional and

mental anguish, loss of consortium, society and companionship and economic loss. Ms. White

continues to experience the effects of her husband’s injuries, the change to his personality since

the attack and the toll it has taken on their relationship.

        55.     Plaintiff Joseph Martin Jackson is a United States citizen domiciled in the State

of Louisiana.

        56.     On June 25, 1996, Joseph Martin Jackson, age 22, was serving in the United States

Air Force, stationed in Dhahran, Saudi Arabia and housed at the Khobar Towers complex.

        57.     Mr. Jackson was in his room and had just woken up for the night shift when the

explosion occurred. The building in which he was located, was across the parking lot from building

131. As a result of the explosion, Mr. Jackson was blown out of his bed, across the room and into

a wall. He was hit by shattered glass and flying debris. Mr. Jackson immediately suffered severe

pain to his upper body and head, dizziness, tinnitus, hearing loss, multiple cuts from the shattered


                                                   13
glass, bruising to his body, and injuries to both shoulders that required multiple surgeries. Mr.

Jackson was eventually able to extricate himself from under the debris and evacuate the building.

Although seriously injured, Mr. Jackson assisted in triaging the wounded and treating casualties.

During that time he observed bodies of the deceased airmen and severe injuries on hundreds of

wounded airmen. Joseph Martin Jackson received extensive medical treatment for his injuries,

including multiple surgeries.

        58.     As a result of the attack, Joseph Martin Jackson continues to suffer from left and

right shoulder impingement, hearing loss, tinnitus, frequent headaches, Post-Traumatic Stress

Disorder, depression, anxiety, sleep problems and other residual physical and psychological

injuries related to the attack.

        59.     Plaintiff Sheila Lynn Jackson is a citizen of the United States and domiciled in the

State of Ohio. She is the mother of Joseph Martin Jackson.

        60.     Plaintiff William Richard Jackson is a citizen of the United States and domiciled

in the State of Ohio. He is the father of Joseph Martin Jackson.

        61.     Plaintiff Melissa Dawn (Jackson) Timko is a citizen of the United States and

domiciled in the State of Ohio. She is the sister of Joseph Martin Jackson.

        62.     As a result of the June 25, 1996, terrorist attack and Joseph Jackson’s injuries,

family members Sheila Lynn Jackson, William Richard Jackson, and Melissa Dawn Timko

suffered severe mental anguish, extreme emotional pain and suffering, loss of solatium, loss of

services and economic loss. The family continues to suffer, from the physical and psychological

effect the attack had on their son and brother and the toll it has taken on their relationship.




                                                  14
       63.     Plaintiff Timothy Michael Schomaker is a United States citizen domiciled in the

State of Arizona.

       64.     On June 25, 1996, Timothy Michael Schomaker, age 21, was serving in the United

States Air Force, assigned to 4404th Communications Squadron, 4404th Support Group, 4404th

Wing (Provisional), and stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers

complex.

       65.     Timothy Michael Schomaker was in his room on the seventh floor of building 103

when the bomb exploded. The explosion knocked him off balance, and slammed him against

furniture, causing hearing loss and ringing in his ears. During and following the evacuation of

building 103, Mr. Schomaker was deeply traumatized as he observed many severely wounded

military personnel. He cleaned the blood off walls and floors, swept up the blood-soaked glass,

moved the bloodstained furniture, and was part of the team that carried the caskets of the deceased

Airmen that were being transported back to the United States.

       66.     Mr. Schomaker suffered deeply from what he witnessed and experienced

immediately following the attack. To this day, he suffers from anxiety, depression, hypervigilance,

survivor’s guilt, Post-Traumatic Stress Disorder, tinnitus, and hearing loss, resulting from the

bombing.

       67.     Plaintiff Steven Neal Wilson is a United States citizen domiciled in the State of

Florida.

       68.     On June 25, 1996, Steven Neal Wilson, age 26, was serving in the 4404th Security

Police Squadron, 4404th Support Group, 4404th Wing (Provisional), United States Air Force,

stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.


                                                15
        69.    Steven Neal Wilson was standing on the third-floor balcony in building 129 when

the bomb exploded. The effect of the blast caused Mr. Wilson to be thrown through a sliding glass

door and across the room, knocking him unconscious. Mr. Wilson regained consciousness with

severed flexor tendons in his left hand, a traumatic brain injury, shrapnel wounds to his head and

body, severe tinnitus, hearing loss, and bleeding. Although injured, Mr. Wilson, attempted to

assist in transporting casualties and triage but was evacuated to a local hospital for his injuries. He

was taken to a hospital in Germany and then transported to the Air Force Academy in Colorado

for further treatment, which included surgery, physical therapy, and occupational therapy.

        70.    Mr. Wilson was awarded a Purple Heart for injuries he sustained in this attack.

        71.    As a result of the attack, Steven Neal Wilson suffered a traumatic brain injury,

shrapnel wounds to his head and body, severed flexor tendons in his left hand, hearing loss and

tinnitus. Mr. Wilson received extensive medical treatment for his injuries and continues to do so.

He continues to suffer from the effects of the TBI, impairment of left hand-lacking full mobility,

permanent scarring, shrapnel embedded in his skull, tinnitus, and hearing loss which requires the

use of hearing aids, tendonitis, Post-Traumatic Stress Disorder, anxiety, and sleeping issues from

the attack.

        72.    Plaintiff, Kimberly Michelle Wilson is a citizen of the United States and domiciled

in the State of Alabama. She is the former spouse of Steven Neal Wilson and was married to Mr.

Wilson at the time of the attack.

        73.    As a result of the June 25, 1996, Terrorist Attack and Steven Wilson’s injuries,

Kimberly Wilson suffered severe mental anguish, extreme emotional pain and suffering, loss of

consortium, loss of services and economic loss.        The stress of Mr. Wilson’s injuries and the


                                                  16
psychological effect of the attack on Mr. Wilson took a toll on their marriage, which ended in

divorce.

       74.       Plaintiff Nathan Frederick Baloy is a United States citizen domiciled in the State

of Virginia.

       75.       On June 25, 1996, Nathan Frederik Baloy, age 21, was serving in the 4404th

Security Police Squadron, 4404th Support Group, 4404th Wing (Provisional), United States Air

Force and stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

       76.       Mr. Baloy was in his room on the third floor in building 129, located behind

building 131 when the bomb exploded. The explosion knocked him unconscious, blew a sliding

glass door off its frame that impaled his right knee, and shattered the window causing glass and

shrapnel wounds to his left foot and throughout his body. When Mr. Baloy regained consciousness

he was disoriented, bleeding, his ears were ringing, and he suffered from hearing loss. Mr. Baloy

was carried out of the building and received medical treatment at the scene.

       77.       Mr. Baloy was awarded a Purple Heart for the injuries sustained in this attack.

       78.       As a result of the attack, Nathan Frederick Baloy suffered a serious glass wound to

his knee, shrapnel throughout his body and left foot, severe headaches, bruising, tinnitus, hearing

loss, Post-Traumatic Stress Disorder, depression, anxiety, and sleeping problems. Mr. Baloy

continues to suffer from right knee pain, scarring, Post-Traumatic Stress Disorder, anxiety, ,

sleeping issues, and depression.

       79.       Plaintiff Jackie Douglas Swogger is a United States citizen domiciled in the State

of California.




                                                 17
       80.     On June 25, 1996, Jackie Douglas Swogger, age 20, was serving in the 4404th

Supply Squadron, 4404th Support Group, 4404th Wing (Provisional), United States Air Force,

stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

       81.     Jackie Douglas Swogger was on the seventh floor in building 127 when the bomb

detonated. The explosion blew him across the room and partially out of the window.

       82.      Immediately following the attack, Mr. Swogger was in excruciating pain, with a

fractured left shoulder, a severely bruised right knee, blast pressure damage to his right ear, a

severe headache. Mr. Swogger received medical treatment at the scene.

       83.     Although injured, Mr. Swogger assisted in searching building 131 where he

observed many of the seriously injured military personnel. While sweeping the building he found

the bodies of two of the deceased Airmen.

       84.     As a result of the attack, Jackie Douglas Swogger suffered a fractured left shoulder,

severely bruised right knee, blast pressure damage to his right ear, tinnitus, hearing loss, and Post-

Traumatic Stress Disorder. Mr. Swogger continues to suffer from severe Post Traumatic Stress

Disorder, left shoulder problems, damage to his right ear, hearing loss, which requires the use of

hearing aids, severe tinnitus, chronic knee pain, painful scarring, sleep problems, anxiety,

depression, panic attacks, anger, and survivor’s guilt.

       85.     Plaintiff Jackie Douglas Swogger is a citizen of the United States and domiciled

in the State of Oregon. He is the father of his namesake, Jackie Douglas Swogger.

       86.     As a result of the June 25, 1996, Terrorist Attack and Jackie Swogger’s injuries, his

father, Mr. Swogger, suffered severe mental anguish, extreme emotional pain and suffering, loss

of solatium, loss of services and economic loss. Mr. Swogger continues to suffer from the toll the

                                                 18
attack has taken on his son both physically and psychologically and the effect it has had on their

relationship.

       87.      Plaintiff Chad Allen McCullough is a United States citizen domiciled in the State

of Pennsylvania.

       88.      On June 25, 1996, Chad Allen McCullough, age 21, was serving in the United

States Air Force assigned to the 4404th Supply Squadron, 4404th Support Group, 4404th Wing

(Provisional), stationed in Dhahran, Saudi Arabia, and housed at the Khobar Towers complex.

       89.      Chad Allen McCullough was on the third floor in building 127, facing a window

when the bomb detonated. He observed a flash, before the blast shattered the window, sent glass

shards into his left shoulder and the left side of his chest, knocked him over, and caused painful

ringing to his ears. Mr. McCullough evacuated to the triage area where he was able to remove the

shrapnel from his body and apply bandages to his wounds. While at the site of the blast, Mr.

McCullough assisted in rendering first aid to other wounded Airmen and helped transport the

wounded to the casualty collection point.

       90.      Mr. McCullough further, assisted in the search and cleanup of building 131 and

carried coffins of the deceased Airmen during the memorial ceremony.

       91.      As a result of the attack, Chad Allen McCullough suffered shrapnel wounds,

tinnitus, Post-Traumatic Stress Disorder, depression and panic attacks. Mr. McCullough continues

to suffer from these injuries associated with the attack.

   B. Defendants.




                                                 19
       92.     The Islamic Republic of Iran has been designated a state sponsor of terrorism

pursuant to Section 6(j) of the Export Administration Act of 1979, (50 U.S.C. § 2405(j))

continuously since January 19, 1984.

       93.     The Government of Iran is politically and ideologically hostile to the United

States and its allies, and has consistently provided material support for acts of international

terrorism, including extrajudicial killings, torture, and hostage takings, particularly through the

MOIS, IRGC, and its Lebanese-based Hizbollah, which historically have served as Iran’s proxies

and agents, enabling Iran to project extremist violence and terror throughout the Middle East and

around the globe.

       94.     More specifically, Iran provides, sponsorship, material support, and resources to

Hizbollah, a known terrorist organization, by providing it with funding, weapons, direction, and

training to carry out terror attacks, which consist of extrajudicial killings, torture, and hostage

taking as those terms are defined in the FSIA, 28 U.S.C. § 1605A(a)(1)

       95.     The formation and emergence of Hizbollah as a major terrorist organization is

largely due to the government of Iran. The MOIS and the IRGC have been the primary instruments

used by Iran to provide Hizbollah with funding, training, weapons and other essential material

support.

       96.     The significant support provided by Iran enables Hizbollah to be a terror

organization capable of recruiting terrorists and carrying out large-scale terrorist attacks, like the

attack on Khobar Towers.

       97.     The Islamic Republic of Iran has been found to be liable as a foreign state

supporting international terrorism under 28 U.S.C. § 1605(a)(7) (predecessor to 28 U.S.C. §

                                                 20
1605A) to victims of state-sponsored terrorism for the acts and actions of Hizbollah in cases before

this Court, including, Anderson v. The Islamic Republic of Iran, 90 F. Supp. 2d 107 (D.D.C. 2000)

and Cicippio v. Islamic Republic of Iran, 18 F. Supp. 2d 62 (D.D.C. 1998).

        98.     The Islamic Republic of Iran has also been found liable by this court for the June

25, 1996, Terrorist Attack on the Khobar Towers, that is in the subject of this Complaint. See,

Rimkus v. Islamic Republic of Iran, 575 F. Supp. 2d 181 (D.D.C. 2008); Blais v. Islamic Republic

of Iran, et al., 459 F. Supp. 2d 40 (D.D.C. 2006); Estate of Heiser v. Islamic Republic of Iran, 466

F. Supp. 2d 229 (D.D.C. 2006).

        99.     Describing the role Iran and its agents played in the Khobar Towers’ attack, the

court in Rimkus stated as follows:

        “The totality of the evidence at trial, combined with the findings and
        conclusions entered by this court in Blais and Heiser, firmly establishes
        that the Khobar Towers bombing was planned, funded, and sponsored by
        senior leadership in the government of the Islamic Republic of Iran, the
        IRGC had the responsibility and worked with Saudi Hezbollah to execute
        the plan, and the MOIS participated in the planning and funding of the
        attack.” Rimkus v. Islamic Republic of Iran, et al., 575 F. Supp. 2d 181
        (District of Columbia, August 26, 2008)

        100.    Defendant, the Islamic Republic of Iran, is thus collaterally estopped from denying

that it is liable for the acts and actions of its agent, Hizbollah in carrying out the terrorist attack at

issue here.

        101.    The Iranian Ministry of Intelligence and Security ("MOIS") is the Iranian

intelligence service and functions both within and beyond Iranian territory. It supports Iran’s

international terrorist activities by providing material support, including resources and

intelligence, for the commission of acts of extrajudicial killing and hostage-taking. This Court has




                                                   21
consistently found MOIS to be a political subdivision of Iran for purposes of liability and damages

under the FSIA.3

         102.     Here, the MOIS, acting as an agent of Iran, performed acts, which caused the

terrorist bombing of Khobar Towers. T h e MOIS assisted Hizbollah's terrorist activities

through the provision of material support and resources including intelligence, funds, training,

supplying weapons and direction to Hizbollah. MOIS performed these acts while acting within

the scope of its agency for Iran, and specifically performed these acts in support of Hizbollah's

b o m b i n g o f t h e Khobar Towers on June 25, 2006.

         103.     This Court has repeatedly held Iran and MOIS liable as state sponsors

of Hizbollah's terrorist activities pursuant to 28 U.S.C. § 1605(a)(7). 4

         104.     Defendant, the Iranian Islamic Revolutionary Guard Corps, also known as Pasdaran

or IRGC, ("IRGC") is a military organization and a branch of the Islamic Republic of Iran.

         105.     The IRGC has been described as ‘a nontraditional instrumentality of Iran’ that acts

as ‘the military arm of a kind of shadow government answering directly to the Ayatollah and the

mullahs who hold power in Iran.’ Rimkus v. Islamic Republic of Iran, 575 F. Supp. 2d at 187

(citing to Heiser, 466 F. Supp. 2d at 251-52 and Blais, 459 F. Supp. 2d at 47).




3
  See, e.g., Valore v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 71-722 (D.D.C. 2010); Bennett v. Islamic Republic
of Iran, 507 F. Supp.2d 117, 125 (D.D.C. 2007) (“Defendant MOIS is considered to be a division of state of Iran, and
is treated as a member of the state of Iran itself.”); Salazar v. Islamic Republic of Iran, 370 F.Supp.2d 105, 116 (D.D.C.
2005).
  4
     See, e.g., Surette v. Islamic Republic of Iran, 231 F. Supp. 2d 260, 267 (D.D.C. 2002); Stethem v. Islamic
  Republic of Iran, 201 F. Supp. 2d 78 (D.D.C. 2002); Wagner v. Islamic Republic of /ran, 172 F. Supp.2d 128
  (D.D.C. 2001); Jenco v. Islamic Republic of Iran, 154 F.Supp.2d 27 (D.D.C. 2001); Sutherland v. Islamic Republic
  of Iran, 151 F. Supp.2d 27 (D.D.C. 2001); Anderson v. Islamic Republic of Iran, 90 F. Supp.2d 107 (D.D.C.
  2000);



                                                           22
        106.    The IRGC “constitute[s [an] integral part[] of Iran’s political structure, and thus,

constitute[s] a foreign state for [FSIA] purposes”). Akins v. Islamic Republic of Iran, 332 F. Supp.

3d 1 (D.D.C. 2018).

        107.    Founded after the 1979 Islamic Revolution in Iran, the IRGC has become a

powerful military instrument for defending the Islamic fundamentalist revolution and the Islamic

Republic of Iran and is dedicated to the export of Islamic Fundamentalism principles throughout

the world through acts of terrorism.

        108.    The IRGC is the agent through which Iran prepared and oversaw the actions relating

to the bombing of the Khobar Towers in Dhahran, Saudi Arabia on June 25, 1996. The IRGC,

acting as an agent of the Islamic Republic of Iran, performed acts within the scope of its agency,

within the meaning of 28 U.S.C. § 1605A, as a conduit for the Islamic Republic of Iran's provision

of funds, training, and direction to Hizbollah for its terrorist activities that caused the injuries to

Plaintiffs herein.

        109.    The IRGC has consistently been found liable as a foreign state supporting

international terrorism under 28 U.S.C. § 1605(a)(7) for the acts and actions of Hizbollah in cases

before this Court including, Higgins v. The Islamic Republic of Iran, Civ. No. 99-377(RCL)

(D.D.C. Sept. 21, 2000); Surette v. Islamic Republic of Iran, Case No. 01-570 (D.D.C. November

1, 2002); Salazar v. Islamic Republic of Iran, 370 F. Supp. 2d 105 (D.D.C, 2005); Levin v. Islamic

Republic of Iran, 529 F. Supp. 2d 1 (D.D.C. 2007) and others.

        110.    The IRGC has been also found liable by this Court, for overseeing the actions in

the attack on the Khobar Towers as detailed in the factual allegations below. See, Heiser v Islamic




                                                  23
Republic of Iran, 466 F. Supp. 2d 229 (D.D.C. 2006); Blais v. Islamic Republic of Iran, 459 F.

Supp. 2d 40 (D.D.C. 2006).

                              IV.    FACTUAL ALLEGATIONS

       111.     In the early 1980s, Iran developed a program of carefully planned terrorist attacks

designed to destabilize Middle Eastern governments and spread fundamentalist Islamic principles.

To achieve its goal Iran, through the MOIS and IRGC, established Hizbollah in Lebanon as its

proxy terror organization to employ tactics such as kidnapping, torture, and murder. The MOIS

and the IRGC provided funding, training, and equipment to Hizbollah enabling it to pursue and

achieve its mission. By the early 1990s, the activities of Hizbollah were no longer limited to

Lebanon. Its operatives were operating in a number of countries utilizing the tactics taught to them

in Iran and the Bekka Valley in Lebanon at facilities established, operated and supported by the

Defendants.

       112.    In the early 1990s, the United States military developed a presence in Saudi Arabia.

Iran viewed the presence of United States personnel, including members of the United States

armed forces, as supportive of the corrupt Saudi monarchy, and its pro-Western regime, which

opposed the Islamic Republic religious and political ideals and the establishment of an Islamic

state in Saudi Arabia.     Iran believed that a large-scale terrorist operation designed to kill

Americans, which would lead to significant casualties, would weaken support in the U.S. and its

allies for its presence in the region, or weaken support in the host nations for a continued U.S.

presence.




                                                24
         113.     To that end, the Iranian government, acting through its agents the MOIS and the

IRGC and in concert with the Saudi based Hizbollah terrorist organization began preparations for

the bombing of a target associated with American interests. 5

         114.     In 1995, Iran, through MOIS and the IRGC, prepared to execute an attack on an

American target. Saudi Hizbollah operatives scouted potential American targets in Saudi Arabia,

and explosives were smuggled into Saudi Arabia and hidden for later use.                               An elaborate

professional intelligence network was established and tasked with carrying out the bombing.

         115.     The attack itself was approved and supported by the Ayatollah Khomeini, Iran’s

Supreme Leader at the time, and by Ali Fallaahian, the then-head of the MOIS who provided

intelligence security support for the operation and received direct support from his representative

in Damascus, Syria. 6

         116.     Individuals were recruited principally by a senior official of the IRGC, Brigadier

General Ahmed Sharifi. Sharifi, who was the operational commander, planned the operation and
                                                                                                   7
recruited individuals for the operation at the Iranian embassy in Damascus, Syria.

         117.     By June 1996, bomb components, including high explosives, incendiary materials,

and sophisticated fuses and tools used in the bomb assembly, were stored in Saudi Arabia. Agents

of Defendants Iran, MOIS, and the IRGC collectively selected and approved Khobar Towers as

the target to be destroyed by Hizbollah agents.




5
  Saudi Hizbollah members provided information about how each was recruited and trained by the Iranian
government and stated that Iran and the IRGC had “collectively” selected the target for the attack, and that “the
actual preparation and carrying out of the attack was done by the IRGC.” See Heiser, 466 F Supp.2d at 252-253.
6
  Blais, 459 F Supp2d at 48; Heiser, 466 F.Supp2d at 252
7
  Id.

                                                         25
        118.     The Khobar Towers complex was a residential multi-story apartment building

complex in Dhahran, Saudi Arabia that housed United States Air Force and other U.S. military

and coalition forces personnel charged with monitoring compliance with U.N. security council

resolutions. The deployment of U.S. troops to the region was considered a peacetime deployment

with a friendly host country. 8

        119.     In the evening of June 25, 1996, shortly before 10:00 p.m. local time, two men

drove a stolen Mercedes Benz gasoline tanker truck loaded with at least 5,000 pounds of plastic

explosives into the Saudi compound that surrounded the American sector at the al-Khobar

military area near Dhahran. The terrorists parked the truck next to the Khobar Towers complex,

approximately 80 feet from a building which housed the American personnel. 9 The men drove

away in a stolen getaway vehicle. A few minutes later, the 5,000-pound truck bomb was

detonated. The resulting blast sheared off the entire face of the Khobar Towers complex and

shattered windows in virtually every building in the compound and in surrounding buildings up

to a mile away.

        120.     The truck bomb used in the attack “was assembled at a terrorist base in the Bekaa

Valley which was jointly operated by the IRGC and by the terrorist organization known as

Hezbollah.” 10

        121.     Investigators determined that the force of the explosion was the equivalent of

20,000 pounds of TNT which was, according to the Department of Defense, “the largest non-

nuclear explosion ever up to that time.” 11



8
   Blais 459 F Supp.2d at 47; Heiser 466 F.Supp2d at 251
9
   Referring to Building 131
10
    See, Blais, 459 F. Supp. 2d at–48
11
   Id.

                                                       26
        122.   The explosion killed dozens of persons including nineteen American servicemen

and injured hundreds of others. The blast was so powerful that it was felt twenty miles from the

blast site.

        123.   Each of the named Defendants collaborated, designed, directed, incited, financed,

provided material support, aided, abetted, conspired, and executed acts of terror with Hizbollah in

carrying out the attack which injured the Plaintiffs. Without the direction and support from Iran,

MOIS and IRGC, Hizbollah would otherwise not have had the expertise and skills needed to carry

out the attack on the Khobar Towers.

        124.   As a result of the June 25, 1996, Terrorist Attack, Plaintiffs Glenn Tyler Christie,

Clayton Omar Zook, Ricky Lee Morse, Christopher Pius Nagel, William Christian Nevins, Scott

Elliott Rikard, Bryant Keith White, Joseph Martin Jackson, Timothy Michael Schomaker, Steven

Neal Wilson, Nathan Frederick Baloy, Jackie Douglas Swogger, and Chad Allen McCullough,

who are surviving injured service members have suffered serious physical injury, mental anguish,

pain and suffering, and loss of enjoyment of life, which have resulted in past and future non-

economic and economic damages, including medical expenses, lost income, and loss of earning

capacity.

        125.   As a result of the June 25, 1996, Terrorist Attack, Plaintiffs , Bernadine Clementine

Nagel; Michael John Nagel; Gerard Paul Nagel; Patrick James Nagel; Robert Charles Nagel;

Terese Marie Hunnel; RaeAnn Beth Nagel; Carolyn Ann Nagel; Mary Margaret Wilmes; Kristina

Nevins; Georgiana White; Janet Lynn Douglass; Crystal Lynn Love; Gregory Anthony Russell;

Sandra Olivia Bouse; Sheila Lynn Jackson; William Richard Jackson; Melissa Dawn (Jackson)

Timko; Janet Louise Christie; Kimberly Michelle Wilson and Jackie Douglas Swogger (father of

Jackie Swogger) who are the immediate family members of the above injured service members

                                                27
have suffered severe mental anguish, extreme emotional distress, pain and suffering, loss of

solatium, loss of consortium, loss of society/services/companionship and past and future economic

damages.

        126.    The Defendants’ actions were a substantial factor in the sequence of events that led

to the Plaintiffs’ injuries and the injuries were reasonably anticipated as a natural consequence of

the Defendants’ conduct.

        127.    As such, Defendants are directly, jointly, and severally liable for the injuries

suffered by Plaintiffs and should, therefore, be held accountable.\




                                              COUNT I

                                    ACTION FOR DAMAGES
                                        By All Plaintiffs

                                   (Under 28 U.S.C. § 1605A(c))



        128.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

forth in all the foregoing paragraphs as if fully set forth herein.

        129.    Defendant Iran is, and was at all times relevant, a State Sponsor of Terrorism within

the meaning of § 1605A(h)(6).

        130.    Defendants, the MOIS and the IRGC are each political subdivisions of the State of

Iran and as such are treated as the state of Iran for purposes of bringing suit under 28 U.S.C.

§1603(a).




                                                   28
       131.    Iran, the MOIS and IRGC provided substantial, material support and resources to its

agent, Hizbollah, within the meaning of 28 U.S.C. Section 1605A, which facilitated and caused the

terror attack on the Khobar Towers.

       132.    Defendants funded, trained, directed, aided, abetted and acted in concert with

Hizbollah in sponsoring and carrying out the “extrajudicial killing” of American service members

at the Khobar Towers complex and are therefore are directly liable and vicariously responsible for

Hizbollah’s actions.

       133.    The material support provided by Defendants for the act of extrajudicial killing

resulted in nineteen deaths sand countless personal injuries of U.S. service members, including

Plaintiffs, who survived the attack.

       134.    Plaintiffs herein are those who were injured but survived the attack (“Surviving

Injured Plaintiffs”), and their immediate family members (“Immediate Family Member Plaintiffs’)

who were injured as a result of the Khobar Towers’ bombing. All Plaintiffs were nationals of the

United States at the relevant time of the attack, and thus, are entitled to bring claims under Section

1605A(c).

       135.    The Plaintiffs suffered severe harm, including personal injury, emotional distress,

mental anguish, pain and suffering, loss of companionship and society, loss of solatium and/or

consortium, loss of services, and economic loss - including medical expenses, lost income and

loss of earning capacity , as a direct and proximate cause of the actions of Defendants Iran, MOIS,

and the IRGC acting through their agent Hizbollah.

       136.    Defendants, the MOIS and IRGC, acting on their own as well as agents of the

Islamic Republic of Iran, performed acts within the scope of their agency which also caused the

injuries to Plaintiffs within the meaning of 28 U.S.C. § 1605A.



                                                 29
        137.    The conduct of Iran, MOIS and IRGC was criminal in nature, outrageous, extreme,

wanton, willful, malicious, and constitutes a threat to the public warranting an award of punitive

damages under 28 U.S.C. Section 1605A(c).

        138.    Iran, MOIS, and the IRGC are therefore liable for the full amount of Plaintiffs’

economic damages, solatium, pain and suffering, and punitive damages under 28 U.S.C. 1605A(c),

jointly and severally, in an amount to be determined herein.

                                              COUNT II
                      PERSONAL INJURY- ASSAULT AND BATTERY
                                  By Surviving Injured Plaintiffs
                                   (Under 28 U.S.C. § 1605A(c))


        139.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

forth in all the foregoing paragraphs as if fully set forth herein.

        140.    Hizbollah, with the material support of the Defendants Iran, MOIS and the IRGC,

violently and forcefully committed illegal acts during the bombing of the Khobar Towers complex.

        141.    Defendants and its agents intended to and did cause great physical injury and harm,

and fear and apprehension of imminent harm to the Surviving Injured Plaintiffs, by detonating

and/or causing the detonation of a powerful explosive device, described as the equivalent of 20,000

pounds of TNT, in their immediate proximity, causing numerous casualties and destruction.

        142.    These willful, wrongful and intentional acts constitute a violent assault and battery

upon the bodies and/or minds of the Plaintiffs who are surviving Airmen.

        143.    As a direct and proximate result of the willful, wrongful and intentional acts of

Hizbollah, with the material support of the Defendants Iran, MOIS and IRGC, each and every one

of the Surviving Injured Plaintiffs, namely Glenn Tyler Christie; Clayton Omar Zook; Ricky Lee

Morse; Christopher Pius Nagel; William Christian Nevins; Scott Elliott Rikard; Bryant Keith

                                                   30
White; Joseph Martin Jackson; Timothy Michael Schomaker; Steven Neal Wilson; Nathan

Frederick Baloy; Jackie Douglas Swogger and Chad Allen McCullough suffered extreme mental

anguish, physical injury, pain and suffering, past and future economic losses including medical

expenses, lost income and loss of earning capacity.

        144.    For the reasons stated above, Defendants are jointly and severally liable to Plaintiffs

for their injuries in an amount to be determined herein.

                                              COUNT III

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                          By Surviving Injured Plaintiffs

                                   (Under 28 U.S.C. § 1605A(c))



        145.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

set forth in all the foregoing paragraphs as if fully set forth herein.

        146.    Defendants provided material support to Hizbollah with the intent that Hizbollah

would carry out attacks that would cause Surviving Injured Plaintiffs severe emotional distress.

        147.    The actions of Defendants Iran, MOIS, and the IRGC in providing substantial

material support to its agent, Hizbollah, to carry out the attack on the Khobar Towers, with the

intent to kill and injure U.S. military personnel, and which in fact did kill and injure many U.S.

Air Force personnel, including Surviving Injured Plaintiffs, constitute extreme and outrageous

conduct intended to cause Plaintiffs severe emotional distress.

        148.    The extensive planning and preparation which went into the attack on the Khobar

Towers complex further underscores the malicious and heinous nature of the terrorism involved.




                                                   31
        149.    The actions by Defendants were undertaken deliberately and recklessly, with the

knowledge that they would cause severe emotional distress to the U.S. Air Force personnel injured

in the bombing.

        150.    The actions of Defendants were intended to and did, in fact, cause the bombing and

subsequently were the cause in fact of the Surviving Injured Plaintiffs’ suffering severe emotional

distress.

        151.    As a direct and proximate result of the actions of the Defendants Iran, MOIS and

IRGC and its agent, Hizbollah, the Surviving Injured Plaintiffs have suffered severe mental anguish

and emotional distress, pain and suffering, and past and future economic loss, including medical

expenses, lost income and loss of earning capacity.

        152.    For the reasons stated above, Defendants are jointly and severally liable to Plaintiffs

for their intentional infliction of emotional distress in an amount to be determined herein.

                                              COUNT IV

                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                By Immediate Family Members of Surviving Injured Plaintiffs

                                     (Under 28 U.S.C. § 1605A)


        153.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

set forth in all the foregoing paragraphs as if fully set forth herein.

        154.    The actions of Defendants in providing material support for the bombing of the

Khobar Towers complex constitute extreme and outrageous conduct intended to cause Plaintiffs

severe emotional distress.




                                                   32
       155.    The immediate family members of the injured Surviving Injured Plaintiffs were

directly affected by the Defendants’ conduct of providing material support to Hizballah, to carry

out extrajudicial killings against U.S. Air Force personnel housed at the Khobar Towers complex.

       156.    The actions by Defendants were undertaken deliberately and recklessly, with the

knowledge that they would cause severe emotional distress to the immediate family members of

the U.S. Air Force personnel (service members) injured in the bombing of the Khobar Towers.

       157.    Plaintiffs Bernadine Clementine Nagel; Michael John Nagel; Gerard Paul Nagel;

Patrick James Nagel; Robert Charles Nagel; Terese Marie Hunnel; RaeAnn Beth Nagel; Carolyn

Ann Nagel; Mary Margaret Wilmes; Kristina Nevins; Georgiana White; Janet Lynn Douglass;

Crystal Lynn Love; Gregory Anthony Russell; Sandra Olivia Bouse; Sheila Lynn Jackson; William

Richard Jackson; Melissa Dawn (Jackson) Timko; Janet Louise Christie; Kimberly Michelle

Wilson and Jackie Douglas Swogger who are the Immediate Family Members of Surviving Injured

Plaintiffs, were aware that the bombing of the Khobar Towers had taken place, knew that their

loved ones were present at the Khobar Towers, feared that their loved ones were killed or injured

and ultimately learned that their loved ones survived but were injured in the attack.

       158.    The actions of Defendants were intended to and did, in fact, cause the bombing and

subsequently were the cause in fact of the Immediate Family Member Plaintiffs suffering severe

emotional distress.

       159.    As a direct and proximate result of actions of the Defendants Iran, the MOIS and

IRGC and its agent Hizbollah, the Immediate Family Member Plaintiffs suffered severe mental

anguish and emotional distress, pain and suffering, and past and future economic loss.

       160.    For the reasons stated above, Defendants are jointly and severally liable to Plaintiffs

for the intentional infliction of emotional distress, in an amount to be determined herein.



                                                 33
                                              COUNT V

                  SOLATIUM, CONSORTIUM, PAIN AND SUFFERING
                By Immediate Family Members of Surviving Injured Plaintiffs

                                   (Under 28 U.S.C. § 1605A(c))

        161.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

set forth in all the foregoing paragraphs as if fully set forth herein.

        162.    The actions of the Defendants have caused the immediate family members of the

surviving injured Plaintiffs to suffer emotional distress, mental anguish and loss of consortium and

solatium.

        163.    As a direct and proximate result of the willful, wrongful, intentional, and reckless

acts of Hizbollah whose acts were funded and directed by Iran, the MOIS and IRGC, the immediate

family members have been deprived of the assistance, society, companionship, services and other

support of their loved ones who were injured by the terrorist attack, for an extended period of time.

The Immediate Family Members are still deprived of the assistance, society, and companionship

of the healthy, active and productive young men they knew and loved prior to the terrorist attack

described above. This has caused them to suffer, among other things, extreme mental anguish and

emotional and physical pain and suffering.

        164.    As a result, immediate family members of the Surviving Injured Plaintiffs are

entitled to damages for loss of solatium and/or loss of consortium, loss of services, pain and

suffering and past and future noneconomic loss.

        165.    For the reasons stated above, Defendants are jointly and severally liable to Plaintiffs

in an amount to be determined herein.




                                                   34
                                              COUNT VI

                                      PUNITIVE DAMAGES

                                  (Under 28 U.S.C. § 1605A(c))


        166.    Plaintiffs repeat, re-allege and incorporate by reference those facts and allegations

set forth in all the foregoing paragraphs as if fully set forth herein.

        167.    The actions of Defendants, acting in concert with their Agent Hizballah, to carry out

their unlawful objectives were malicious and willful, wanton and reckless in their disregard for

human life and limb, and caused severe injuries to all the Surviving Injured Plaintiffs and untold

pain and suffering to those Plaintiffs who were the immediate family members and loved ones of

the injured servicemen.

        168.    The actions of Hizbollah were undertaken at such time as they were operating for

and in the service of Defendants Iran, MOIS and the IRGC, and in concert with those Defendants,

and therefore Defendants are both vicariously and directly liable to Plaintiffs.

        169.    Defendants’ conduct was criminal, outrageous, extreme, wanton, willful malicious,

and constitutes a threat to the public warranting an award of punitive damages.

        170.    For the reasons stated above, Defendants Iran, the MOIS and the IRGC are jointly

and severally liable to Plaintiffs for punitive damages.

                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs request that the Court grant judgment in their favor and against

 Defendants, and grant Plaintiffs:

    A. Compensatory damages including, but not limited to, physical injury, extreme mental

        anguish, pain and suffering, emotional injuries, past and future economic losses, including

                                                   35
      medical expenses and lost income and earning capacity, loss of solatium, loss of

      consortium and loss of services, in favor of each of the Plaintiffs as against Defendants

      jointly and severally, in amounts to be determined by the Court;

   B. Punitive Damages in favor of each of the Plaintiffs as against Defendants jointly and

      severally in the amount determined by the Court;

   C. Pre-judgment and Post-judgment interest at the maximum rates allowable by law;

   D. Any other and different relief that the Court deems just and necessary.

Dated: May 3, 2019 Respectfully submitted,
                                                /s/ Michael Miller        ___
                                                The Miller Firm LLC
                                                Michael J. Miller, Esq.
                                                D.C. Bar No. 397689
                                                108 Railroad Avenue
                                                Orange, VA 22960
                                                Tel: (540)-672-4224
                                                Fax: (540)-672-3055
                                                MMiller@millerfirmllc.com
                                                DDickens@millerfirmllc.com
                                                EMaggio@millerfirmllc.com

                                                And

                                                /s/ Gavriel Mairone       ___
                                                MM~LAW, LLC
                                                Gavriel Mairone, Esq (pro hace vice to be filed)
                                                Illinois Bar No. 618698
                                                Adora Sauer, Esq (pro hace vice to be filed)
                                                Illinois Bar No. 6256703
                                                980 North Michigan Avenue, Suite 1400
                                                Chicago, IL 60611
                                                Tel: (312) 253-7444
                                                Fax: (312) 275-8590
                                                ctlaw@mm-law.com;
                                                adora@mm-law.com

                                                Counsel for Plaintiffs


                                               36
